Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/1/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Metrailer on August 24, 2022.

The application has been amended as follows: 

Paragraph [0004] has been deleted in its entirety and replaced with the following:

[0004]	An example of a positive displacement pump having an eccentric piston is described and depicted in the related art document WO97/36107. A circular piston carries out an orbital movement within a cylinder delimited by two circular walls with different diameters. The diameter of the piston is clearly between these two diameters. The cylinder is provided with a wall 26 for isolating the intake chamber and delivery chamber. The skirt 62 of the piston is interrupted in line with this wall, also referred to as partition. The center of the piston moves in a circular motion while the piston does not turn on itself, meaning that the x-axis and y-axis remain permanently parallel to their initial orientation.

Claim 7 has been cancelled.

In claim 8, line 2, the phrase “a wall” has been changed to –an isolation wall—

In claim 9, lines 2-3, the phrase “the wall” has been changed to –the isolation wall—

 Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, Examiner has reviewed the new claim amendments as well as Applicant’s remarks dated August 1, 2022 and is persuaded that the claims are patentable over the prior art or record.  Specifically, Applicant argues that the prior art of record does not teach or suggest that “the elastic presser is designed to press the piston against the cylinder when the pump is running under load, and in that the elastic presser includes at least one spring mounted at the end of the drive shaft, the direction of the return force of the spring forming a non-zero angle with a straight line (A) passing through the two points of contact between the piston and the cylinder when the pump is dry, and wherein the non-zero angle is between 1 and 30°”.  Applicant notes that additional structure has been provided in relation to the two points of contact, namely, that the cylinder comprises two concentric circular walls having different diameters and the piston is circular with a diameter in between the two cylinder walls and the piston forms two points of contact with the two circular walls across a longitudinal cross section of the piston.  Examiner agrees that these new structural limitations help distinguish claim 1 over the prior art of record, including Delaisse, APA and Matsuda.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746